Citation Nr: 0832396	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  06-38 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a 
mental disorder, including a nervous disorder, and including 
as secondary to his service-connected hearing loss.

2.  Entitlement to service connection for a mental disorder, 
including a nervous disorder, and including as secondary to 
his service-connected hearing loss.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant's Expert Physician


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active duty service from March 1957 until 
January 1962.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2006 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  

The Board notes that the United States Court of Appeals for 
the Federal Circuit, in Boggs v. Peake, 2007-7137 (Fed. Cir. 
Mar. 26, 2008), recently found that a claim for one diagnosed 
disease or injury cannot be prejudiced by a prior claim for a 
different diagnosed disease or injury, when it is an 
independent claim based on distinct factual bases.  
Essentially, claims based upon distinctly diagnosed diseases 
or injuries must be considered separate and distinct claims.  
The veteran has neither claimed nor submitted evidence of a 
new diagnoses for a new claim.  As such, the current claim 
will be considered on the basis of new and material evidence 
and not as a separate and distinct claim.  


FINDINGS OF FACT

1. A final August 2002 rating decision denied service 
connection for a nervous disorder, secondary to his service-
connected hearing loss, based on no new and material 
evidence.

2.  The evidence associated with the claims file since the 
August 2002 final denial relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for a mental disorder, including a nervous disorder, and 
including as secondary to his service-connected hearing loss.  

3.  The medical evidence of record does not show that the 
veteran's mental disorder, including a nervous disorder, is 
related to his active military service, and is not due to his 
service-connected hearing loss.


CONCLUSIONS OF LAW

1.  The August 2002 rating decision is final. 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  Evidence received since the August 2002 rating decision 
is new and material; the claim of entitlement to service 
connection for a mental disorder, including a nervous 
disorder, and including as secondary to his service-connected 
hearing loss, is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2007).

3.  The criteria for the establishment of service connection 
for a mental disorder, including a nervous disorder, and 
including as secondary to his service-connected hearing loss, 
have not been met.  38 U.S.C.A. §§ 1131, 1137, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the claim for service 
connection for a mental disorder, including a nervous 
disorder, and including as secondary to his service-connected 
hearing loss.  In view of the Board's decision to reopen the 
veteran's claim, a discussion of VA's duties to notify and 
assist in regards to that claim is unnecessary.

New and Material Evidence 

The veteran seeks to reopen a previously denied claim for 
service connection for a mental disorder, including a nervous 
disorder, and including as secondary to his service-connected 
hearing loss.  A review of the record indicates that the 
veteran was previously denied service connection for a 
nervous disorder, including as secondary to his service-
connected hearing loss in an August 2002 rating decision.  
The veteran did not file a Notice of Disagreement and the 
rating decision became final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2007).

Although the RO denied the reopening of this claim in a July 
2006 rating decision, based on a determination that the 
evidence was not new and material, the Board is required to 
consider whether new and material evidence has been received 
to reopen the claim on a de novo basis.

A disallowed claim shall be reopened and reviewed, if new and 
material evidence is presented or secured with respect to the 
final claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened.  VA may then proceed 
to the merits of the claim on the basis of all of the 
evidence of record.

The evidence of record at the time of the August 2002 rating 
decision consisted of service medical records, which did not 
indicate that the veteran was ever treated for or diagnosed 
with a mental disorder.  Also of record were private medical 
records from the veteran's psychiatrist Dr. J.A.J., which 
indicated, as evidenced by an April 1996 record, that the 
veteran had depression manifested by irritability due to his 
hearing loss.  However, also of record were VA examinations 
from September 1994 and August 1996, which generally 
indicated that the veteran was diagnosed with a depressive 
disorder, associated with anxiety, but that it was not due to 
his service or his service-connected hearing loss, but rather 
to a post-service work-related incident.  VAMC records were 
also associated with the claims file, which generally 
indicated that the veteran's medical problems included 
hearing loss.  Additionally, the veteran provided general 
statements that he had a mental disorder due to his service-
connected hearing loss.  

The August 2002 noted that no new evidence was submitted by 
the veteran and denied reopening his claim for a nervous 
condition secondary to his service-connected hearing loss.  
The September 1996 rating decision noted that the veteran's 
private treater, Dr. J.A.J. found him to have developed 
severe depression secondary to his ear disorder, but that Dr. 
J.A.J.'s report did not elaborate the relationship between 
his ear disorder and a nervous condition; whereas, an August 
1996 VA examination found his mental disorder to have begun 
after a work accident and was fully documented.  The August 
1996 VA examination was determined to be more probative and 
his claim was denied.  A February 1995 rating decision found 
that the September 1994 VA examination determined that the 
veteran's neuropsychiatric disorder was not a direct result 
of his service-connected hearing impairment and denied 
service connection.

In his current attempt to reopen the claim, the veteran has 
proffered new statements, including statements from December 
2005 and RO hearing testimony from March 2007 by his medical 
expert, Dr. J.A.J., indicating that his mental disorder is 
due to his hearing loss.  Furthermore, a March 2007 VA 
examination was provided to determine if his mental disorder 
was due to his hearing loss.  

As such, the Board finds the newly associated medical 
evidence to have not been previously submitted and to be 
material as it relates to an unestablished fact necessary to 
substantiate his claim, namely whether his mental disorder is 
due to his service-connected hearing loss.  Accordingly, the 
Board finds that the claim for service connection for a 
mental disorder, including a nervous disorder, and including 
as secondary to his service-connected hearing loss, is 
reopened.  

Merits of the Claim
 
The veteran essentially contends that his mental disorder, 
claimed as a nervous disorder, is due to his service-
connected hearing loss.

Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). Service connection 
may also be granted for certain chronic diseases, when such 
disease is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  That an injury or event 
occurred in service alone is not enough.  There must be 
chronic disability resulting from that injury or event.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection can also be found 
for any disease diagnosed after discharge, if all the 
evidence establishes it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection can also be granted when a disability is 
the proximate result of or due to a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  See Libertine v. Brown, 9 
Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 
187 (1993).  Additionally, the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (en banc).  Establishing service 
connection on a secondary basis therefore requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either caused by or 
aggravated by a service connected disability.  Id.

The veteran's service treatment records do not indicate any 
complaints of or treatment for symptoms of a mental disorder.  
In fact, his August 1956 pre-induction examination found him 
to be psychiatrically normal, as did his January 1962 release 
from active duty examination.  

VAMC records were also associated with the claims file, which 
generally indicated that the veteran's medical problems 
included hearing loss and otosclerosis.  There are also VA 
medical records indicating the veteran suffers from 
psychiatric symptoms, but none of these records indicate a 
connection between the veteran's service-connected hearing 
impairment and any existing psychiatric disorder.

A January 1994 private record from Dr. J.A.J. reported that 
the veteran had signs of post traumatic disorder, but did not 
indicate whether the veteran actually had a disorder or 
whether it was due to his service-connected hearing loss.

A VA examination was provided in September 1994.  The 
examiner noted that the record did not indicate evidence of 
or treatment for a neuropsychiatric disorder.  The veteran 
reported working as a security guard after service, at which 
time a bolt of lightning struck close to him, and that ever 
since that incident he had persistent anxiety requiring 
psychiatric treatment.  The examiner found his 
neuropsychiatric disorder to be in no way a direct result of 
his service-connected hearing impairment, but rather due to 
getting almost struck by lightning during his post-service 
employment.

An August 1996 VA examination similarly noted that the 
veteran reported having anxiety, irritability, and other 
symptoms following an on the job accident involving 
lightning.  He was diagnosed with dysthymia with anxiety, 
chronic.  The examiner found his neuropsychiatric disorder to 
not be related to his originally service-connected 
otosclerosis.  The examiner further noted that the veteran's 
symptomatology did not begin until after his work accident 
and was aggravated by a personal situation involving his 
daughters.

An April 1996 private record from Dr. J.A.J. found the 
veteran to have severe depression secondary to his deafness, 
but did not elaborate how he came to that conclusion.  Dr. 
J.A.J. also submitted a statement in December 2005 and found 
the veteran to be ill humored with no tolerance levels and 
depression, due to his service-connected hearing loss.  

Another VA examination was provided in March 2007 and 
included a review of the claims file.  The examiner diagnosed 
the veteran with an anxiety disorder, not otherwise 
specified, as well as cognitive factors causing late effects 
in cerebrovascular disease.  The veteran was found to be 
anxious, irritable, and aggressive.  The examiner found, 
based on the veteran's history, records, and evaluations that 
the diagnosed disorders are the current and correct 
neuropsychiatric disorders.  The examiner further noted that 
they could not be attributed to the claim of service 
connection for a nervous disorder as secondary to his hearing 
loss.  The examiner found his current neuropsychiatric 
disorders to not be due to, caused by, the result of, or 
secondary to his service-connected hearing loss.  The 
examiner also stated that the September 1994 and August 1996 
VA examinations similarly considered the veteran's claims and 
that the opinions given in those evaluations remain the same.  

Although the statements provided by Dr. J.A.J., including in 
his March 2007  RO hearing testimony, found the veteran's 
mental disorder to be due to his service-connected hearing 
loss, no explanation was provided as to why the veteran's 
mental disorder was not due to his on the job injury, which 
was reported in all the VA examinations.  Furthermore, Dr. 
J.A.J. did not provide an analysis of how he came to his 
conclusion.  Dr. J.A.J. simply stated that being called 
"deaf man" by the veteran's neighbors, due to his service-
connected hearing loss, was traumatic and caused his mental 
disorder.  However, Dr. J.A.J. did not indicate that he 
reviewed any medical evidence in reaching this determination, 
relied on any medical principles, or discuss the work-related 
incident described by the VA examiners after which the 
veteran reported anxiety.

The Board recognizes that the record contains competing 
medical opinions as to the diagnosis of the veteran's mental 
disorder.  The Board must thus determine how much weight to 
afford the opposing opinions.  See Guerrieri v. Brown, 4 Vet. 
App. 467, 471 (1993).  The Board may weigh one medical 
professional's opinion over another, depending on factors 
such as the reasoning employed by the medical professionals 
and whether or not, and the extent to which, they reviewed 
prior evidence.  Id. at 470-71.  ("The probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusions that the physician reaches.").

None of the private treatment records or letters from private 
physicians addresses the previous history of an on the job 
injury, after which the veteran started to develop mental 
disorder symptoms.  In contrast, all three VA examinations, 
including the most recent March 2007 examination, included a 
discussion of the veteran history, such as his on the job 
accident.  The March 2007 VA examination also included a 
review of the veteran's entire claims file, including his 
medical records.  Although there are competing medical 
opinions regarding a medical nexus, the weight of the 
informed evidence of the VA examiners indicates that the 
veteran's a mental disorder is not due to his service-
connected hearing loss.  

As the evidence of record is against the claim, the benefit 
of the doubt rule does not apply. Gilbert v. Derwinski, 1 
Vet.App. 49, 58 (1991). The veteran's claim for service 
connection for a mental disorder, including a nervous 
disorder, and including as secondary to his service-connected 
hearing loss, is denied.  


ORDER

New and material evidence having been submitted, the 
veteran's request to reopen the claim for entitlement to 
service connection for a mental disorder, including a nervous 
disorder, and including as secondary to his service-connected 
hearing loss, is granted.  The appeal is granted to this 
extent only.  

Service connection for a mental disorder, including a nervous 
disorder, and including as secondary to his service-connected 
hearing loss, is denied.


____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


